FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 PEGGY CULP
                                                                                     CLERK

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
                                                                                   P. O. Box 9540
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                        79105-9540

                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE                                                                 (806) 342-2650
       Justice                   Amarillo, Texas 79101-2449
                                 www.7thcoa.courts.state.tx.us

                                     September 8, 2014

Cindy Hellstern                                 Jeannette M. Loucks
Assistant County & District Attorney            LOUCKS & DREW, PLLC
109 S. Jackson St.                              820 Ferris Ave., Suite 225
Waxahachie, TX 75165-7832                       Waxahachie, TX 75165-2684
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-13-00349-CR, 07-13-00404-CR, 07-13-00405-CR,
          07-13-00406-CR, 07-13-00407-CR, 07-13-00408-CR, 07-13-00409-CR,
          07-13-00410-CR, 07-13-00411-CR
          Trial Court Case Numbers: 1210762, 1210762, 1210762, 1210762, 1210762,
          1210762, 1210762, 1210762, 1210762

Style: Michelle Lorraine Lehman v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned causes.
TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Peggy Culp
                                                   PEGGY CULP, CLERK

 xc:       Honorable Gene Calvert (DELIVERED VIA E-MAIL)
           Cindy Polley (DELIVERED VIA E-MAIL)